ERICKSTAD, Judge.
I dissent.
As Judge TEIGEN is the author of the majority opinion, I shall hereafter refer to that opinion as the Teigen opinion.
The basic issue before us on this appeal is to whom and in what proportions Oscar Brudevig’s estate shall be distributed. As Mr. Brudevig died on March 24, 1960, almost ten years have elapsed without a distribution of his estate being accomplished. At the root of the problem is his handwritten will. We have been asked in our capacity as the State’s highest appellate court to determine its meaning and effect in light of our laws and the record before us.
Because of Judge Teigen’s over-technical construction of the county court order, the determination of those issues has been postponed indefinitely. As the county court order was dated in November 1967 and it is now February 1970, we have some indication of the time that may elapse before we will again be permitted to consider the merits of the case the Teigen opinion has declined to decide today.
The Teigen opinion reverses the judgment of the district court and directs that court to dismiss the appeal to it from the county court. Unless the parties become so discouraged, as a result of that decision, that they abandon all hope of ever solving their differences in the courts, we may anticipate that, following the remand of the case, the county court will try to issue a more definitive order from which the aggrieved parties may again appeal to the district court. After due hearing of the same issues and a decision by the district court, the aggrieved parties may again appeal to this court for a determination of the same issues that the Teigen opinion has declined to decide today.
Some lawyers who share Judge Teigen’s concern for carrying out the letter of a rule irrespective of and contrary to its reasonable objective may agree with the Tei-gen opinion; but the trial lawyers and the trial judge, who have labored so long in *578trying to determine the real issues of this case for the benefit of the heirs, will be completely perplexed, and so will the public in general.
The facilitation of the work of the courts is the objective of all procedural rules and statutes relating to the courts. When those rules and statutes are reasonably construed, the work of the courts is expedited; but when they are unreasonably construed, the courts are prevented from doing their work.
There are people today who adhere to a fallacious idea that our judicial system is so antiquated that it can no longer meet and cope with the problems presented to it. With that thinking I do not agree, but I do believe that decisions which reach out, as though grasping for straws, for reasons or excuses for not deciding the true issues on appeal, as the Teigen opinion does, serve to convince those who adhere to that fallacious thinking that they are right.
The solution is that absurd results may usually be avoided by use of reason and common sense in the application of procedural statutes and rules.
I do not disagree generally with the law cited in the Teigen opinion, but I do strongly disagree with the manner in which it has been applied in this case.
I believe that a reasonable construction of the county court order is that the county court granted the petition for distribution and that it determined that a final decree would be entered pursuant to the petition within thirty days of that order if an appeal was not taken therefrom. That the parties so construed it is obvious from their appeal to the district court, and that the district court so construed it is obvious from its consideration of the merits of the case and its findings of fact, conclusions of law, and order for judgment, upon which judgment was entered and from which appeal was taken to our court. The county court order allowing the final report and granting the petition for distribution is certainly an order affecting substantial rights of the aggrieved parties and thus is properly appealable to the district court under § 30-26-01, N.D.C.C. See In re Edinger’s Estate, 136 N.W.2d 114, 123 (N.D.1965).
The Teigen opinion casts the lawyers, and the district court judge, as incompetents, for it has them arguing and deciding the merits of the case when the court had no jurisdiction to decide the merits. If from any reasonable construction of the record before us they could be so cast, nothing anyone could say could ease their minds or bind their wounds; but when a reasonable construction of the record casts a different light, I think that light should be shed.
It obviously follows from what I have said here that it is my view that this court should have assumed its proper function as the State’s highest court and rendered a decision on the merits of this appeal.
PAULSON, J., concurs.